DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (JP 2005297695 with English Machine Translation). 
Regarding claim 1, Ochi discloses a pneumatic tire (title) comprising: first (18) and second (14) main grooves extending in a tire circumferential direction (see Fig. 1); first (20) and second (20) inclined grooves extending obliquely toward a same side with respect to the tire circumferential direction and connected to the first (18) and second (14) main grooves (see Fig. 1); and a block (24+26+28) defined by the first (18) and second (14) main grooves and the first (20) and second (20) inclined grooves (see Fig. 1), wherein the block (24+26+28) includes a sub groove (16+22) having a first portion (16) and a second portion (22) (see Modified Figure 1 below), the first portion (16) being open to an intermediate portion of the first inclined groove (20) and extending in the tire circumferential direction (see Modified Figure 1 below; [0058]), the second portion (22) being inclined to a side opposite to the first inclined groove (20) (see Modified Figure 1 below), extending from a terminal end of the first portion (16) in a direction away from the first inclined groove (20), and being open to the first main groove (18) (see Modified Figure 1 below). 

    PNG
    media_image1.png
    369
    650
    media_image1.png
    Greyscale

Modified Figure 1, Ochi
Regarding claim 3, Ochi discloses all of the limitations as set forth above for claim 1. Ochi further discloses that the second portion (22) is longer than the first portion (16) (see Modified Figure 1 above). 
Regarding claim 6, Ochi discloses all of the limitations as set forth above for claim 1. Ochi further discloses that the block (24+26+28) includes a trapezoidal block (28) defined by the first main groove (18), the first inclined groove (20), and the sub groove (16+22) (see Modified Figure 1 below), and the trapezoidal block (28) has a sipe (32) extending in parallel with the first inclined groove (20), and the sipe (32) is separated from the first portion (16) of the sub groove (16+22) (see Modified Figure 1 below; [0074]). 

    PNG
    media_image2.png
    369
    661
    media_image2.png
    Greyscale

Modified Figure 1, Ochi
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (JP 2005297695 with English Machine Translation).
Regarding claim 4, Ochi discloses all of the limitations as set forth above for claim 1. However, Ochi fails to explicitly disclose a relationship between a length of the first portion (16) in the tire circumferential direction and a length of the block (24+26+28) in the tire circumferential direction. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between a length of the first portion in the tire circumferential direction and a length of the block in the tire circumferential direction. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Ochi, one of ordinary skill in the art would have found that a length of the first portion in the tire circumferential direction is about 42% of a length of the block in the tire circumferential direction, thus suggesting the claimed range of 50% or less. 
Therefore, while Ochi does not explicitly state a value for the relationship between a length of the first portion in the tire circumferential direction and a length of the block in the tire circumferential direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Ochi satisfies all of the limitations in claim 4. 
Regarding claim 5, Ochi discloses all of the limitations as set forth above for claim 1. However, Ochi fails to explicitly disclose a relationship between a length of the second portion in a tire width direction and a length of the block in the tire width direction. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between a length of the second portion in the tire width direction and a length of the block in the tire width direction. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Ochi, one of ordinary skill in the art would have found that a length of the second portion in the tire width direction is about 67% of a length of the block in the tire width direction, thus suggesting the claimed range of exceeding 50%. 
Therefore, while Ochi does not explicitly state a value for the relationship between a length of the second portion in the tire width direction and a length of the block in the tire width direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Ochi satisfies all of the limitations in claim 5. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (JP 2005297695 with English Machine Translation) in view of Mizushima (US 2018/0339556). 
Regarding claim 2, Ochi discloses all of the limitations as set forth above for claim 1. Ochi further discloses that the sub groove (16+22) includes a bent portion to which the first portion (16) and the second portion (22) are connected (see Modified Figure 1 below), a first opening at which the first portion (16) is open to the first inclined groove (20) (see Modified Figure 1 below), and a second opening in which the second portion (22) is open to the first main groove (18) (see Modified Figure 1 below). Ochi fails to disclose, however, that at least one of the bent portion, the first opening, and the second opening has a bottom raised portion. 

    PNG
    media_image3.png
    396
    650
    media_image3.png
    Greyscale

Modified Figure 1, Ochi
Mizushima teaches a similar pneumatic tire (title) comprising: first (12) and second (11) main grooves extending in a tire circumferential direction (see Fig. 1) and a land portion (22) comprising a sub groove (31), wherein the sub groove (31) includes a bent portion (P) to which a first portion (31A) and a second portion (31B) of the sub groove (31) are connected (see Fig. 5; [0051]). Mizushima further teaches that the bent portion (P) has a bottom raised portion (see Figs. 5-7) with a depth (H1) smaller than a maximum depth (H2) of the first portion (31A) and a maximum depth (H3) of the second portion (31B) (see Figs. 5-7; [0080]-[0081]). Mizushima further teaches that this bottom raised portion helps improve the tire’s snow performance ([0080]-[0081]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bent portion of the sub groove disclosed by Ochi to have the bottom raised portion taught by Mizushima because they would have had a reasonable expectation that doing so would help improve the tire’s snow performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749